Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered March 21, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The police were entitled to *311pursue defendant when he fled after committing a violation in their presence (see People v Bothwell, 261 AD2d 232, 234-235 [1999], lv denied 93 NY2d 1026 [1999]).
In addition to being waived by his guilty plea (People v Mercado, 265 AD2d 177 [1999], lv denied 94 NY2d 826 [1999]; People v Rojas, 169 AD2d 464 [1991], lv denied 77 NY2d 966 [1991]), defendant’s Rosario claim is both unpreserved (People v Pines, 298 AD2d 179 [2002], lv denied 99 NY2d 562 [2002]) and unsupported by the record.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.E, Mazzarelli, Saxe and Lerner, JJ.